Case: 2:20-cv-00109-DLB-CJS Doc #:1-1 Filed: 07/29/20 Page: 1 of 1 - Page ID#: 18

JS 44 (Rev. 09/19)

provided by local rules of court, This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor apples the filing and service of pleadings or other papers as required by law, except as

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

nited States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS

Robert Leshner & Associates, Inc.

c/o Registered Agent: Cummins, James, R.

(b)

County of Residence of First Listed Plaintiff Hamilton

(EXCEPT IN US. PLAINTIFF CASES)

(c)

Attorneys (Firm Name, Address, and Telephone Number)

Cummins Law LLC (James R. Cummins)
312 Walnut Street, Suite 1530
Cincinnati, OH 45202 // 513-721-9000

NOTE:

Attorneys (if Known)

 

Ricker Douglas, E.

County of Residence of First Listed Defendant

Kenton

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Piace an “x” in One Box Only)

 

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "“X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

O 1 U.S. Government 3. Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 CX 1 Incorporated or Principal Place o4 o4
of Business In This State
O 2 US. Government M4 Diversity Citizen of Another State O 2 OF 2 Incorporated and Principal Place Ri o85
Defendant (Indicate Citizenship of Parties in Item fl) of Business In Another State
Citizen or Subject of a O03 O 3 Foreign Nation o6 O06
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY [( 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881 0 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 372%a))
O 140 Negotiable Instrument Liability O 367 Health Care/ 1 400 State Reapportionment
O 150 Recovery of Overpayment |( 320 Assault, Libel & Pharmaceutical PROPERTY RIGHT, O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
0 151 Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated O 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability © 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards 0 861 HIA (1395ff) (15 USC 1681 or 1692)
© 160 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) O 485 Telephone Consumer
X 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(2)) Protection Act
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI O 490 Cable/Sat TV

 

O 196 Franchise Injury O 385 Property Damage
0 362 Personal Injury - Product Liability
Medical Malpractice
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS

 

7 210 Land Condemnation

O 220 Foreclosure

O 230 Rent Lease & Ejectment
O 240 Torts to Land

O 245 Tort Product Liability
© 290 All Other Real Property

 

6 440 Other Civil Rights

0 441 Voting

O 442 Employment

© 443 Housing/
Accommodations

O 445 Amer. w/Disabilities -
Employment

O 446 Amer. w/Disabilities -
Other

O 448 Education

 

Habeas Corpus:
0 463 Alien Detainee
© 510 Motions to Vacate
Sentence
© 530 General
O 535 Death Penalty
Other:
© 540 Mandamus & Other
0 550 Civil Rights
O 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

O 740 Railway Labor Act

1 751 Family and Medical
Leave Act

O 790 Other Labor Litigation

O 791 Employee Retirement
Income Security Act

(7 865 RSI (405(g))

FEDERAL TAX SUITS

0 850 Securities/Commodities/
Exchange

1 890 Other Statutory Actions

0 891 Agricultural Acts

 

 

IMMIGRATION

 

 

0 462 Naturalization Application
O 465 Other Immigration
Actions

 

O 870 Taxes (U.S, Plaintiff
or Defendant)

0 871 IRS—Third Party
26 USC 7609

QO 893 Environmental Matters

0 895 Freedom of Information
Act

© 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

 

I Original

V. ORIGIN (Place an “X" in One Box Only)

Proceeding

VI. CAUSE OF ACTION

2 Removed from
State Court

 

O 3 Remanded from
Appellate Court

0 4 Reinstated or

Reopened

[ 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

28 U.S.C. Sec. 1332(a)(1)

Brief description of cause:
Breach of Contract

O 6 Multidistrict
Litigation -
Transfer

OC 8 Multidistrict
Litigation -
Direct File

 

VIL. REQUESTED IN

(J) CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. $2B4, 690. 00 JURY DEMAND: 7 Yes {No
VIII. RELATED CASE(S) ; /
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
07/29/2020 s/James R. Cummins
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
